Citation Nr: 0929345	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated at 50 percent.  

2.  Entitlement to an initial compensable rating for right 
ankle post traumatic osteoarthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).

The issue of entitlement to an initial compensable rating for 
right ankle post traumatic osteoarthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

The medical evidence of record reflects that the Veteran's 
PTSD symptomatology has caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood; 
however, the evidence does not reflect that his symptoms have 
caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters addressing the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
August 2005, March 2006 and July 2008, informing the Veteran 
of what evidence was required to substantiate his claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit any evidence and/or information in 
his possession to the RO.  

The Board acknowledges that the letters sent to the Veteran 
in do not fully meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the Veteran was provided with considerable 
correspondence regarding what was needed to support his 
claim.  Additionally, the Veteran is represented by a state 
service organization that is intimately familiar with the 
adjudication of Veterans' claims; and the questioning and 
testimony provided at the Veteran's May 2009 hearing clearly 
demonstrate that they have actual knowledge of what is 
necessary to substantiate the claim on appeal in this case.  

Therefore, any notice deficiencies do not affect the 
essential fairness of the adjudication, and the presumption 
of prejudice is rebutted.  For this reason, no further action 
is required regarding the duty to notify.

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded multiple VA examinations, his VA treatment, and 
service treatment records have been obtained, and the Veteran 
has not indicated there are any private treatment records VA 
should seek to obtain on his behalf.  Further, the Veteran's 
request for a hearing related to his claim has been honored.  
The Board is unaware of any relevant evidence that is not of 
record, and finds all reasonable efforts were made by the VA 
to obtain evidence necessary to establish an increased 
rating, so the VA has no outstanding duty to provide further 
assistance to the Veteran with the development of evidence.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating for PTSD is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Veteran contends that the current severity of his PTSD 
symptoms warrant a higher disability rating.  

The medical evidence pertaining to the severity of the 
Veteran's disorder includes a September 2004 VA examination.  
The Veteran maintained that his problems began as a result of 
events in Vietnam.  On mental status examination, the 
Veteran's was found to have normal affect, mood and 
orientation, with appropriate hygiene, appearance and 
communication.  At the time of this examination, the Veteran 
had no history of delusions, hallucinations, or obsessional 
rituals.  The examiner further found that the Veteran had 
moderate memory impairment, problems retaining highly learned 
material and forgetting to complete tasks.  Moreover, the 
examiner noted that the Veteran had no suicidal or homicidal 
ideation, and his Global Assessment of Functioning (GAF) was 
55.  Ultimately, the report concluded that the Veteran's PTSD 
was moderate.  

At a September 2005 VA examination the Veteran continued to 
describe difficulties associated with his experiences 
Vietnam.  The examiner noted that the Veteran was not working 
because he was terminated; however, the Veteran reported 
working at his previous job for 22 years.  On mental status 
examination, the Veteran was noted as having appropriate 
hygiene, appearance, behavior.  Additionally, the examiner 
noted that the Veteran's orientation affect, mood and memory 
were within normal limits.  At this time, the Veteran 
reported no obsessional rituals, and his thought process and 
judgement were appropriate and unimpaired.  This mental 
examination also revealed no suicidal or homicidal ideation.  
Based on her assessment of the Veteran, the examiner 
continued the Veteran's diagnosis of PTSD and opined that 
"[m]entally, [the Veteran] does have some difficulty 
performing activities of daily living...[but] he is able to 
establish and maintain effective work and social 
relationships."  

In February 2007, the Veteran was provided another VA 
examination related to his present claim.  At this time, the 
Veteran reported that he was less able to tolerate people and 
gets angry more often than he had in the past.  Upon further 
inquiry, the examiner reported the Veteran had decreased 
interest in activities that previously interested him, and no 
longer was intimate with his wife.  On his mental status 
examination, the Veteran was cooperative, with normal 
psychomotor behavior and speech pattern.  The Veteran's mood 
was euthymic, but the examiner did note that at times the 
Veteran became slightly irritated.  The examiner noted no 
abnormalities associated with the Veteran's thought process 
and content.  As it related to the Veteran's memory, the 
examiner noted that the Veteran's recent memory was 
moderately impaired.  During this examination, the Veteran's 
GAF was 50, based on the Veteran's psychiatric symptoms, 
including occasional passive suicidal ideation.  The examiner 
opined that the Veteran experienced PTSD "symptoms often but 
[that] he was able to manage his occupational functioning.  
However, his interpersonal functioning is impaired and this 
negatively impacts family relationships.  

An October 2008 VA mental health note further documents the 
Veteran's treatment for PTSD.  At this treatment, the Veteran 
continued to indicate his decreased interest in everyday 
tasks and detachment from his family.  The Veteran also 
reported that he "gets irritated at work and tells 
[management] if they do something wrong."  During this 
treatment the Veteran also reported a road rage incident, but 
indicated the other driver disappeared."  The VA physician 
continued to note the Veteran's passive thoughts of death and 
recommended that the Veteran remove his gun from the home 
(which the Veteran refused to do).  At this treatment the 
Veteran's GAF was 45.

In January 2009, the Veteran was provided another VA 
examination to support his claim.  At this time, the Veteran 
reported his lack friends and current unemployment (due to 
carpal tunnel syndrome).  On mental status examination, the 
Veteran was found to have appropriate hygiene, appearance, 
and orientation.  The examiner also noted that the Veteran 
was "quite guarded and anxious" and had withdrawn behavior.  
The Veteran's depression was found to be near continuous, 
causing unprovoked irritability, and decreased motivation and 
mood.  The Veteran also reported occasional panic attacks in 
crowds and occasionally hearing the voices of friends who 
died in Vietnam.  Further metal status examination revealed 
that the Veteran had obessional rituals, like checking the 
doors and locks, which interfered with his ability to sleep.  
Though the Veteran's thought and judgment processes were 
noted as within normal limits the Veteran did have moderately 
impaired memory and difficulty retaining highly learned 
material.  Based on the Veteran's PTSD the examiner assigned 
a GAF of 55 and found that the Veteran had "occasional 
interference in performing activities of daily living."  The 
examiner also stated that the Veteran had "difficulty 
maintaining family role functioning because of his 
moodiness," which was attributable to his PTSD.  

At the Veteran's May 2009 Board hearing, the Veteran relayed 
a credible account his difficulties at work related his 
inability to "getting along with people."  Hearing Trans.  
pp. 13-16.  The Veteran also testified as to his isolation 
from his family for similar reasons.  Id. at 9-10.  

The Board finds that the Veteran's disability picture is most 
accurately reflected by a 70 percent disability rating, 
because the evidence demonstrates that the Veteran has severe 
social and occupational impairment.  See 38 C.F.R. § 4.7.  At 
the Veteran's January 2009 VA examination, the examiner 
specifically noted that the Veteran had obessional rituals, 
which interfered with his routine activities (e.g. sleeping).  
Both a February 2007 and an October 2008 VA mental health 
treatment record the Veteran's detachment from his family and 
difficulties at work, due to his mental condition, and the 
January 2009 examiner specifically noted that the Veteran's 
was in a state of near continuous depression, resulting in 
unprovoked irritability.  The medical evidence of record also 
confirms that the Veteran's psychiatric condition resulted in 
his difficulty maintaining his family role functioning.  
Additionally, the Veteran's medical treatment records and 
multiple VA examinations document his passive thoughts of 
death.  This medical evidence in conjunction with the 
Veteran's consistent statements indicates the Veteran's 
disability picture is most accurately reflected by a 70 
percent rating.

However, the Veteran's disability picture does not reflect 
symptomatology entitling him to a 100 percent rating, as the 
Veteran has not exhibited total social and occupational 
impairment.  He is able to work and has remains married to 
his current wife.  Moreover, the Veteran has never 
demonstrated gross impairment in thought processes or 
communication, has never demonstrated grossly inappropriate 
behavior, nor has he been deemed to have active suicidal or 
homicidal ideations.  While the Veteran has demonstrated some 
difficulty with his memory, he has never evidenced memory 
loss of names of close relatives, his occupation, or his own 
name.  Accordingly, the Veteran is not entitled to a rating 
in excess of 70 percent.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

The Veteran's claim of entitlement to service connection for 
right ankle post traumatic osteoarthritis was granted by a 
March 2007 rating decision, and a noncompensable rating was 
assigned.  In a statement submitted in April 2007, the 
Veteran indicated he would like to appeal the noncompensable 
rating he had received for his right ankle post traumatic 
osteoarthritis claim.

No special wording is required for a NOD, and the Veteran 
clearly conveyed his wish to appeal his right ankle post 
traumatic osteoarthritis rating in his April 2007 statement.  
As such, the Veteran's April 2007 statement serves as a NOD 
for the issue of entitlement to an initial compensable rating 
for right ankle post traumatic osteoarthritis.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  However, the Veteran has not been 
provided with an SOC on this issue and should be provided 
with one.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, if the 
Veteran wishes to perfect his appeal to the Board, he must 
file a timely substantive appeal after receiving his SOC.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the matter is remanded for the following action:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to an initial compensable 
rating for right ankle post traumatic 
osteoarthritis.  The Veteran should be 
informed of the period of time within 
which he must file a substantive appeal to 
perfect his appeal to the Board concerning 
this issue.  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


